[Cite as GMAC Mtge., L.L.C. v. Long, 2015-Ohio-4071.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                     No. 102064



                          GMAC MORTGAGE, L.L.C.
                                                         PLAINTIFF-APPELLEE

                                                   vs.

                              DAVID L. LONG, A.K.A.
                               DAVID LONG, ET AL.
                                                         DEFENDANTS-APPELLANTS



                                         JUDGMENT:
                                          AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                  Case No. CV-13-803368


        BEFORE: E.T. Gallagher, J., Kilbane, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: October 1, 2015
ATTORNEYS FOR APPELLANT

James R. Douglass
Marc E. Dann
Grace Mary Doberdruk
Daniel M. Solar
The Dann Law Firm Co., L.P.A.
P.O. Box 6031040
Cleveland, Ohio 44103


ATTORNEYS FOR APPELLEE

For GMAC Mortgage, L.L.C.

Channing L. Ulrich
Carson A. Rothfuss
Lerner, Sampson & Rothfuss
P.O. Box 5480
Cincinnati, Ohio 45201-4007

For Ocwen Loan Servicing, L.L.C.

Brooke Turner Bautista
McGlinchey Stafford, P.L.L.C.
25550 Chagrin Boulevard, Suite 406
Cleveland, Ohio 44122
EILEEN T. GALLAGHER, J.:

      {¶1} Defendant-appellant, David L. Long (a.k.a David Long) (“Long”), appeals an

order granting summary judgment in favor of substitute plaintiff-appellee, Ocwen Loan

Servicing, L.L.C. (“Ocwen”), on its complaint in foreclosure. Long assigns one error for

our review:

      The trial court erred when it granted appellee Ocwen Loan Servicing,
      L.L.C.’s motion for summary judgment.

      {¶2} We find no merit to the appeal and affirm the trial court’s judgment.

                           I. Facts and Procedural History

      {¶3} In October 2009, Long executed a promissory note payable to United

Wholesale Mortgage (“United Wholesale”) for the principal amount of $140,974. To

secure payment of the note, Long executed a mortgage on real property located at 16616

Invermere Avenue in Cleveland, Ohio (“the property”) in favor of Mortgage Electronic

Registration Systems, Inc. (“MERS”), as nominee for United Wholesale, its successors,

and assigns.

      {¶4} Long subsequently defaulted on the note. On March 20, 2013, GMAC

Mortgage L.L.C. (“GMAC”), successor by merger to GMAC Mortgage Corporation, filed

a complaint in foreclosure against Long to recover the unpaid balance due on the note and

to foreclose on the mortgaged property. A copy of the note attached to the complaint

contained three endorsements. These endorsements indicate that United Wholesale first

endorsed the note to Ally Bank (f.k.a. GMAC Bank). Ally Bank endorsed the note to

GMAC, who subsequently endorsed the note in blank.
       {¶5} After the case had been pending for five months, GMAC filed a motion to

substitute Ocwen as the party plaintiff, and the court granted the motion. The assignment

attached to the mortgage indicates that GMAC assigned the mortgage to Ocwen on July

31, 2013. The assignment also shows that Ocwen and GMAC share the same address.

       {¶6} Ocwen, as substitute plaintiff, filed a motion for summary judgment, arguing

it was entitled to judgment as a matter of law because (1) Long’s loan was in default and

had not been cured, (2) notice of default and intent to accelerate the loan balance had

been provided to Long, and (3) Ocwen was the current holder of the note and mortgage

by virtue of its possession of the original note endorsed in blank and an assignment of the

mortgage.

       {¶7} Ocwen supported its motion with an affidavit from Michael C. Johnston

(“Johnston”).   In paragraph one of the affidavit, Johnston identifies himself as the

“Default Specialist of Ocwen Loan Servicing, L.L.C.,” which he avers is the “successor

in interest to GMAC Mortgage L.L.C.” 1 Johnston further averred that, as Ocwen’s

default specialist, he reviewed Long’s loan instruments and account data and based his

statements on his own personal knowledge. For purposes of standing, Johnston stated in

paragraph three:

       At the time of the filing of the Complaint, and continuously since[,] Ocwen,
       as successor in interest to GMAC, successor by merger to GMAC Mortgage
       Corporation has been in possession of the original promissory note. The
       Note has been duly endorsed in blank.

          Neither Johnston’s affidavit nor any other evidence in the record explains when Ocwen
       1


merged with, or acquired, GMAC.
       {¶8} Long opposed Ocwen’s motion for summary judgment, arguing that GMAC

lacked standing to file the foreclosure complaint against him because it was not the holder

of the note at the time the complaint was filed. Long also claimed Johnston’s affidavit

was insufficient because it was not based on personal knowledge.            Nevertheless, a

magistrate in foreclosure issued a decision specifically finding that “plaintiff has standing

to bring this case.” The magistrate’s decision granted Ocwen’s motion for summary

judgment on its foreclosure claim and ordered the sale of the property.

       {¶9} Long objected to the magistrate’s report, again asserting that Ocwen lacked

standing to pursue its claim against him because it was not the holder of the note. The

trial court overruled Long’s objections and adopted the magistrate’s decision. Long now

appeals from that judgment.

                                 II. Law and Argument

       {¶10} In his sole assignment of error, Long argues the trial court erred in granting

Ocwen’s motion for summary judgment because Ocwen failed to establish that the

original plaintiff, GMAC, had standing to bring the foreclosure action at the time the

complaint was filed. Long also contends Johnston’s affidavit was insufficient to support

the summary judgment.

                                 A. Standard of Review

       {¶11} We review an appeal from summary judgment de novo. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). The party moving for

summary judgment bears the burden of demonstrating the absence of a genuine issue of
material fact as to the essential elements of the case with evidence of the type listed in

Civ.R. 56(C). Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264 (1996). Once

the moving party demonstrates entitlement to summary judgment, the burden shifts to the

nonmoving party to produce evidence related to any issue on which the party bears the

burden of production at trial. Civ.R. 56(E). Summary judgment is appropriate when,

after construing the evidence in a light most favorable to the party against whom the

motion is made, reasonable minds can only reach a conclusion that is adverse to the

nonmoving party. Zivich v. Mentor Soccer Club, 82 Ohio St.3d 367, 369-370, 696

N.E.2d 201 (1998).

                                      B. Standing

       {¶12} Long argues Ocwen was not entitled to summary judgment because the

party who filed the complaint was not the holder of the original promissory note at the

time the complaint was filed and therefore lacked standing to bring this action.

       {¶13} A party commencing litigation must have standing to sue in order to invoke

the jurisdiction of the common pleas court.          Fed. Home Loan Mtge. Corp. v.

Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-5017, 979 N.E.2d 1214, ¶ 20. To have

standing, a plaintiff must have a personal stake in the outcome of the controversy and

have suffered some concrete injury that is capable of resolution by the court. Tate v.

Garfield Hts., 8th Dist. Cuyahoga No. 99099, 2013-Ohio-2204, ¶ 12; Middletown v.

Ferguson, 25 Ohio St.3d 71, 75, 495 N.E.2d 380 (1986). Thus, lack of standing at the

commencement of the lawsuit cannot be cured through an assignment prior to judgment;
“[t]he lack of standing at the commencement of a foreclosure action requires dismissal of

the complaint.” Schwartzwald at ¶ 37-40.

       {¶14} Prior to Schwartzwald, this court held that in order to have standing in a

foreclosure action, the plaintiff must establish that “it owned the note and the mortgage

when the complaint was filed.” (Emphasis added.) Wells Fargo Bank, N.A. v. Jordan,

8th Dist. Cuyahoga No. 91675, 2009-Ohio-1092, ¶ 23.            In Schwartzwald, the court

concluded that the lender did not have standing to invoke the jurisdiction of the common

pleas court because “it failed to establish an interest in the note or mortgage at the time it

filed suit.” Schwartzwald at ¶ 19. This statement implies that having an interest in

either the note or the mortgage at the time the complaint is filed is sufficient to establish

standing. However, the court did not expressly state that a plaintiff seeking foreclosure

can establish standing by proving an interest in one or the other; it simply found that the

lender in that case had neither.

       {¶15} Nonetheless, in CitiMortgage, Inc. v. Patterson, 2012-Ohio-5894, 984

N.E.2d 392 (8th Dist.), this court interpreted the Schwartzwald language to mean that a

plaintiff seeking foreclosure “may establish its interest in the suit, and therefore have

standing to invoke the jurisdiction of the court when, at the time it files its complaint of

foreclosure, it either (1) has had a mortgage assigned or (2) is the holder of the note.”

(Emphasis sic.) Id. at ¶ 21. This court has followed Patterson in numerous subsequent

cases. See Bank of N.Y. Mellon Trust Co., N.A. v. Hentley, 8th Dist. Cuyahoga No.

99252, 2013-Ohio-3150; U.S. Bank Natl. Assn. v. Perry, 8th Dist. Cuyahoga No. 99608,
2013-Ohio-3814;     GMAC Mtge., L.L.C. v. Waller, 8th Dist. Cuyahoga No. 99457,

2013-Ohio-4376; Huntington Natl. Bank v. Brown, 8th Dist. Cuyahoga No. 100567,

2014-Ohio-2649; Bank of Am. v. Lynch, 8th Dist. Cuyahoga No. 100457,

2014-Ohio-3586; Bank of Am., N.A. v. Adams, 8th Dist. Cuyahoga No. 101056,

2015-Ohio-675; Fannie Mae v. Hicks, 8th Dist. Cuyahoga No. 102079, 2015-Ohio-1955.

       {¶16} Johnston, Ocwen’s default specialist, averred in his affidavit that Ocwen

was in possession of the original promissory note at the time the complaint was filed.

Long argues that because the note was endorsed in blank, Ocwen, not GMAC, was the

holder of the note when the complaint was filed. However, Johnston authenticated true

and accurate copies of the assignments of Long’s mortgage on the property. GMAC did

not assign the mortgage to Ocwen until July 31, 2013, four months after GMAC filed the

complaint. Thus, GMAC had standing to file the complaint by virtue of its interest in the

mortgage when the complaint was filed. Patterson at ¶ 21.

                         C. Sufficiency of Johnston’s Affidavit

       {¶17} Long argues the trial court erred in granting summary judgment in favor of

Ocwen because Ocwen failed to provide sufficient evidence of the type required by

Civ.R. 56(E).    Long contends Johnston’s affidavit is insufficient because it fails to

explain, in detail, how his job duties make him familiar with Long’s note and mortgage.

Long also complains the affiant failed to state that he viewed the original note and

compared it to the copy attached to his affidavit.
       {¶18} Civ.R. 56(E) sets forth the requirements for affidavits submitted in support

of summary judgment, and provides, in relevant part, that “[s]upporting and opposing

affidavits shall be made on personal knowledge.” With respect to “personal knowledge,”

Civ.R. 56(E) provides:

       Unless controverted by other evidence, a specific averment that an affidavit
       pertaining to business is made upon personal knowledge of the affiant
       satisfies the Civ.R. 56(E) requirement that affidavits both in support or in
       opposition to motions for summary judgment show that the affiant is
       competent to testify to the matters stated.

We have held that “[t]here is no requirement that an affiant explain the basis for his or her

personal knowledge where personal knowledge can be reasonably inferred based on the

affiant’s position and other facts contained in the affidavit.” Nationstar Mtge., L.L.C. v.

Wagener, 8th Dist. Cuyahoga No. 101280, 2015-Ohio-1289, ¶ 26, citing Deutsche Bank

Natl. Trust Co. v. Najar, 8th Dist. Cuyahoga No. 98502, 2013-Ohio-1657, ¶ 20.

       {¶19} Johnston’s job title, “Default Specialist,” indicates that he works with

accounts in default, presumably to recover unpaid balances.              In paragraph two of

Johnston’s affidavit, he explains that through his position as a default specialist at Ocwen,

he has access to Ocwen’s business records, including loan instruments and loan account

records. A default specialist would need to review the debtor’s loan documents in order

to collect the unpaid principal and interest on an account in default.

       {¶20} Johnston also states that he has “personal knowledge of the manner in which

the Records are created,” and that he “relied upon the Records in executing this

Affidavit.” In paragraph three, Johnston avers that Ocwen has maintained possession of
the original promissory note since the complaint was filed. Further, Johnston attached

“true and correct” copies of the promissory note, mortgage, and chain of assignments to

his affidavit. These facts, coupled with Johnston’s position as a default specialist, create

a reasonable inference that he had personal knowledge of the facts contained in his

affidavit. This court recently deemed sufficient similar averments in another affidavit.

See Wagener at ¶ 27-31.

       {¶21} Once Ocwen submitted evidence that it was entitled to foreclose on Long’s

promissory note and mortgage, the burden shifted to Long to present evidence of

conflicting facts demonstrating a genuine issue of material fact as to Johnston’s personal

knowledge or any of the facts stated in his affidavit. Civ.R. 56(E); Wagener at ¶ 34.

Long cites no evidence in the record to rebut Johnston’s statement that he had personal

knowledge of the facts described in his affidavit or any other fact stated therein.

       {¶22} Long also asserts that Johnston’s affidavit was deficient because he failed to

properly authenticate the copy of the note attached to his affidavit because he failed to

state that he personally reviewed the original note and compared it with the copy. This

court has rejected this argument and declined to hold that Civ.R. 56(E) requires that

affidavits based on documents must include an averment that the affiant compared the

documents attached to the affidavit with originals. Wagener at ¶ 38, citing Wells Fargo

Bank, N.A. v. Hammond, 8th Dist. Cuyahoga No. 100141, 2014-Ohio-5270, ¶ 37-38.

       {¶23} Furthermore, Johnston’s affidavit contains statements from which we can

infer that he compared the documents attached to his affidavit with the original loan
documents.    In one averment, he states that Ocwen has possession of the original

promissory note.    In another, he states that he has access to all of Long’s loan

documents, including the note, the mortgage, and assignments. Following these

averments, he states that the copies of documents attached to his affidavit are “true and

correct copies.”   Therefore, Johnston established the authenticity of the copies even

though he did not expressly state that he compared them to the originals.

      {¶24} The sole assignment of error is overruled.

                                     III. Conclusion

      {¶25} The trial court properly granted summary judgment in favor of Ocwen on its

complaint in foreclosure. Ocwen supported its motion with competent sworn evidence

of the type required by Civ.R. 56(C) and (E), because Johnston’s affidavit established he

made the statements with his own personal knowledge. The fact that Johnston did not

expressly state that he compared the copies of the loan documents attached to his affidavit

with the original loan documents was inconsequential because he presented facts upon

which such an inference could be made.

      {¶26} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry this

judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MARY EILEEN KILBANE, P.J., and
TIM McCORMACK, J., CONCUR